 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee eee eee ee ee ee ee ee eee ee eee eee x
BS BIG V, LLC. et al.,
Plaintiff, . ORDER
-against- 19 Civ. 4273 (GBD)
Philadelphia Indemnity Insurance Company, |
Defendant. :
eee eee cece ete eee ee eee eee eee ‘

GEORGE B. DANIELS, United States District Judge:
The final pretrial conference is adjourned from July 14, 2021 until July 21, 2021 at 9:45

a.m.

Dated: New York, New York

i UR G P94 : SO ORDERED.
Sa B. Dore

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 
